Citation Nr: 0429398	
Decision Date: 10/29/04    Archive Date: 11/08/04

DOCKET NO.  99-20 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1983 to July 
1986.      

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  


FINDING OF FACT

The veteran  does not have a hearing loss within the scope of 
VA regulations.  


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.385 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter - VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002).

In Pelegrini v. Principi, 18 Vet.App 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.     

In this matter, the record indicates that the appellant has 
been fully apprised of what evidence would be necessary to 
substantiate his claim, as well as informed of the specific 
assignment of responsibility for obtaining such evidence.  38 
U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In response to the appellant's original claim for service 
connection for bilateral hearing loss, the RO issued the 
appellant its rating decision, dated in January 1999, setting 
forth the general requirements of then-applicable law 
pertaining to a claim for service connection.  The appellant 
was then provided with a Statement of the Case in August of 
1999 reiterating the general advisement found in the rating 
decision.  This general advisement was reiterated again in 
Supplemental Statements of the Case issued in August 2000 and 
August 2002.  

In June 2003, in specific compliance with Quartuccio, the 
appellant was informed of specific needs and 
responsibilities, and thereby afforded additional 
opportunities to substantiate his claim.  The appellant then 
provided the RO additional evidence.  The RO then issued 
three additional Supplemental Statements of the Case, each of 
which again reiterated the general advisement found in the 
original rating decision.   

Because the appellant had been continually apprised for 
approximately 14 months of the nature of substantiating 
evidence and his responsibility for obtaining it, the 
provisions of the VCAA as to notice have been satisfied.  See 
38 U.S.C.A § 5103(b) (Providing in substance that after 
advisement to the claimant under the VCAA of any information 
which was not previously provided, if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application).

The record further reflects that in an effort to ensure that 
all relevant evidence had been obtained within its previous 
advisements, the RO obtained the appellant's service records, 
service medical records, and VA medical records, and received 
from the appellant records reflecting treatment by several 
different healthcare professionals under whom the appellant 
received treatment.  VA scheduled and afforded the appellant 
several separate VA audiology examinations dating back to 
1999, moreover.  38 U.S.C.A.§ 5103A (a), (b) and (c).  
Records from all relevant medical treatment were then 
reviewed by the RO prior to its rating decisions and 
Statements of the Case.            

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

In sum, VA has satisfied its duties to inform and assist the 
appellant at every stage of this case.  Given the extensive 
development undertaken by the RO and the fact that the 
appellant has pointed to no other evidence which has not been 
obtained, the Board finds that the record is ready for 
appellate review.

The Merits of the Claim for Service-Connected Bilateral 
Hearing Loss:  

I.  Background:

In 1982, upon his entry into active duty, the appellant noted 
no hearing problems.  His entry physical evaluation notes 
that he passed his hearing examination.  Upon his separation 
physical, however, medical personnel noted moderate hearing 
loss.  The results of this exam conducted in July 1986 showed 
decibel (dB) loss in the right ear at the puretone threshold 
of 500 was 20, 1000 was 25, with a 20 dB loss at 2000 Hertz 
(Hz), a 25 dB loss at 3000 Hz, and a 15 dB loss at 4000 Hz.  
The average decibel loss was 21 in the left ear.  

This separation physical examination further found the right 
ear's dB loss at 500 Hz was 25, 1000 Hz was 25 dB, with a 25 
dB loss at 2000, a 20 dB loss at 3000, and a 15 dB loss at 
4000.  The average decibel loss for the right ear was 22.  




HERTZ




500
1000
2000
3000
4000
AVG
LEFT
20
25
20
25
15
21
RIGHT 
25
25
25
20
15
22

This examination report did not provide speech recognition 
scores.  

In December 1988, the appellant's hearing loss was tested by 
a private physician dispatched by the appellant's employer, 
TWA airlines.  This test showed the appellant's left ear with 
dB loss at the puretone threshold of 500 at 20, 1000 was 20, 
with a 20 dB loss at 2000 Hz, a 10 dB loss at 3000 Hz, and a 
5 dB loss at 4000 Hz.  The average decibel loss was 14 in the 
left ear.  

This private audiology examination further found the right 
ear's dB loss at 500 Hz was 20, 1000 Hz was 20 dB, with a 15 
dB loss at 2000, a 15 dB loss at 3000, and a 20 dB loss at 
4000.  The average decibel loss for the right ear was 18.  




HERTZ




500
1000
2000
3000
4000
AVG
LEFT
20
20
20
10
5
14
RIGHT 
20
20
15
15
20
18

Again, this examination report did not provide speech 
recognition scores.  

The appellant filed his original claim for service connection 
for bilateral hearing loss in October 1998.  Since then, he 
has received five audiology examinations, three conducted by 
VA, and two by his private physician.  

The results of a private examination administered in July of 
1999 showed the appellant's left ear with 96 percent speech 
recognition.  Decibel loss at the puretone threshold of 500 
was 25, 1000 was 20, with an 18 dB loss at 2000 Hz, a 15 dB 
loss at 3000 Hz, and a 20 dB loss at 4000 Hz.  The average 
decibel loss was 20 in the left ear.  

This private audiology examination further found the right 
ear's percent of speech recognition at 92.  Decibel loss at 
500 Hz was 15, 1000 Hz was 10 dB, with a 15 dB loss at 2000, 
a 15 dB loss at 3000, and a 25 dB loss at 4000.  The average 
decibel loss for the right ear was 14.  




HERTZ




500
1000
2000
3000
4000
AVG
LEFT
25
20
18
15
20
20
RIGHT 
15
10
15
15
25
14

The results of a VA examination administered in March of 1999 
showed the appellant's left ear with 96 percent speech 
recognition.  Decibel loss at the puretone threshold of 500 
Hz was 20, 1000 was 25, with a 25 dB loss at 2000 Hz, a 15 dB 
loss at 3000 Hz, and a 15 dB loss at 4000 Hz.  The average 
decibel loss was 20 in the left ear.  

This VA audiology examination further found the right ear's 
percent of speech recognition at 92.  Decibel loss at 500 Hz 
was 15, 1000 Hz was 20 dB, with a 20 dB loss at 2000, a 20 dB 
loss at 3000, and a 5 dB loss at 4000.  The average decibel 
loss for the right ear was 16.  




HERTZ




500
1000
2000
3000
4000
AVG
LEFT
20
25
25
15
15
20
RIGHT 
15
20
20
20
5
16

The results of a VA examination administered in October of 
2002 showed the appellant's left ear with 100 percent speech 
recognition.  Decibel loss at the puretone threshold of 500 
Hz was 25, 1000 was 15, with a 20 dB loss at 2000 Hz, a 15 dB 
loss at 3000 Hz, and a 20 dB loss at 4000 Hz.  The average 
decibel loss was 18 in the left ear.  

This VA audiology examination further found the right ear's 
percent of speech recognition at 100.  Decibel loss at 500 Hz 
was 30, 1000 Hz was 20 dB, with a 25 dB loss at 2000, a 25 dB 
loss at 3000, and a 25 dB loss at 4000.  The average decibel 
loss for the right ear was 24.  




HERTZ




500
1000
2000
3000
4000
AVG
LEFT
25
15
20
15
20
18
RIGHT 
30
20
25
25
25
24

The results of a private examination conducted in September 
of 2003 showed the appellant's left ear with 92 percent 
speech recognition.  Decibel loss at the puretone threshold 
of 500 Hz was 25, 1000 was 30, with a 28 dB loss at 2000 Hz, 
a 20 dB loss at 3000 Hz, and a 20 dB loss at 4000 Hz.  The 
average decibel loss was 25 in the left ear.  

This private audiology examination further found the right 
ear's percent of speech recognition at 100.  Decibel loss at 
500 Hz was 20, 1000 Hz was 20 dB, with a 20 dB loss at 2000, 
a 20 dB loss at 3000, and a 25 dB loss at 4000.  The average 
decibel loss for the right ear was 21.  




HERTZ




500
1000
2000
3000
4000
AVG
LEFT
25
30
28
20
20
25
RIGHT 
20
20
20
20
25
21

The results of a VA examination conducted in March 2004 
showed the appellant's left ear with 94 percent speech 
recognition.  Decibel loss at the puretone threshold of 500 
Hz was 20, 1000 was 10, with a 10 dB loss at 2000 Hz, a 20 dB 
loss at 3000 Hz, and a 20 dB loss at 4000 Hz.  The average 
decibel loss was 15 in the left ear.  

This VA audiology examination further found the right ear's 
percent of speech recognition at 100.  Decibel loss at 500 Hz 
was 20, 1000 Hz was 15 dB, with a 15 dB loss at 2000, a 20 dB 
loss at 3000, and a 25 dB loss at 4000.  The average decibel 
loss for the right ear was 19.  




HERTZ




500
1000
2000
3000
4000
AVG
LEFT
20
10
10
20
20
15
RIGHT 
20
15
15
20
25
19

Following this March 2004 test, the VA audiologist stated 
that it had not been established that hearing loss exists, 
and that it was his opinion that it was not likely that any 
claimed hearing loss claimed related to military duty.  

Evidence that, in the interim between military service and 
date of claim, the appellant worked in noisy environments as 
a baggage handler for TWA airlines served to bolster this 
physician's opinion.  

In April of 2004, the appellant's private audiologist found 
the opposite.  She concluded that given the contrast in his 
hearing from the day he entered service to the day he left 
service, the appellant's hearing loss was more likely than 
not caused by his military duties.    

This opinion was bolstered by statements submitted by the 
appellant's family members.  In support of his claim, the 
appellant's mother and wife detailed the day-to-day 
difficulties the appellant faces with his hearing loss.  

II.  Analysis:

It is well settled that the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a present 
disability -- the first prong of a successful claim of 
service connection.  In the absence of proof of a present 
disability, there is no valid claim presented.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  "Disability" means "an impairment 
in earnings capacity resulting from such diseases and 
injuries and their residual conditions in civil 
occupations."  38 C.F.R. § 4.1; see Davis v. Principi, 276 
F.3d 1341, 1345 (Fed. Cir. 2002)(citing with approval VA's 
definition of "disability" in 38 C.F.R. § 4.1 and 
"increase in disability" in 38 C.F.R. § 3.306(b)).

For VA purposes, hearing disabilities are determined using 
criteria provided under 38 C.F.R. 3.385 (2003).  Thereunder, 
a hearing disability will be determined where any of the 
following threshold measures has been found:  where the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; where the 
auditory threshold for at least three of the frequencies is 
26 decibels or greater; or where speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 38 
C.F.R. § 3.385 (2003).    

The appellant has shown some signs of hearing loss since his 
discharge from active service.  Moreover, the Board has 
considered supportive statements submitted by the appellant's 
private physician, mother, and wife, attesting to his hearing 
difficulty.  The appellant's latest audiometric test 
demonstrates, however, that he does not have a current 
hearing disability as defined under 38 C.F.R. § 3.385.  Most 
of his speech recognition scores matched or exceeded 94 
percent, no auditory threshold amounted to 40 decibels or 
higher, and in no case did three thresholds match or exceed 
26 decibels.  Accordingly, in the absence of an established 
chronic hearing disability (as defined by VA regulation), 
service connection is not warranted.   


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



